Cite as: 547 U. S. ____ (2006)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
   JEFFREY JEROME SALINAS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

              No. 05–8400. Decided April 24, 2006 


  PER CURIAM.
  The petition for writ of certiorari to the United States
Court of Appeals for the Fifth Circuit and the motion of
petitioner for leave to proceed in forma pauperis are
granted. The judgment is vacated, and the case is re
manded to the Fifth Circuit for further consideration.
  The Fifth Circuit concluded that petitioner’s prior con
viction for simple possession of a controlled substance
constituted a “controlled substance offense” for purposes of
United States Sentencing Commission, Guidelines Man
ual §4B1.1(a) (2003). The term “controlled substance
offense” is defined in pertinent part, however, as “an
offense under federal or state law . . . that prohibits . . .
the possession of a controlled substance (or a counterfeit
substance) with intent to manufacture, import, export,
distribute, or dispense.” §4B1.2(b) (emphasis added).
Accordingly, the Fifth Circuit erred in treating petitioner’s
conviction for simple possession as a “controlled substance
offense.” The Solicitor General acknowledges that the
Fifth Circuit incorrectly ruled for the United States on
this ground. Brief in Opposition 8–9.